CONLAN, J.
This is an appeal from an oi der, made at special term, denying defendant’ motion for leave to serve an amended answei We are satisfied, on examination, that the de *1135lendant should be allowed to serve his proposed l imended answer. The order appealed from will 3e modified, so as to allow defendant to serve lis answer within five days from the entry of m order on this decision, on the payment of :axable costs to date, together with $10 costs if this motion, at the same time stipulating :hat the cause retain its place on the calendar md be tried when reached; otherwise, order ippealed from affirmed, and costs of this appeal n either event to respondent.
FITZSIMONS, C. J., and HASOALL, J., con:ur.